                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                    RELATED CASE ORDER

        A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been
filed. The time for filing an opposition or statement of support has passed. As the judge assigned
to case

         19-cv-01523-SVK
         Chen v. Cyrus Amax Minerals Company

        I find that the more recently filed case(s) that I have initialed below are related to the case
assigned to me, and such case(s) shall be reassigned to me. Any cases listed below that are not
related to the case assigned to me are referred to the judge assigned to the next-earliest filed case
for a related case determination.

 Case                   Title                                       Related Not Related
 19-cv-02239-EMC        Doyle v. Imerys Talc America, Inc.                      X
 19-cv-02264-EMC        Trujillo v. Johnson & Johnson Consumer Inc.             X
 19-cv-02267-YGR        Holstien v. Basco Drywall & Painting Co.                X
 19-cv-02293-MMC        Nott v. Cummins, Inc.                                   X
 19-cv-02303-JD         Dayton v. Cyprus Amax Minerals Company                  X
 19-cv-02319-RS         Dake v. Colgate-Palmolive Company                       X
 19-cv-02334-YGR        Lane v. Albertson's Companies, In. et al                X
 19-cv-02354-EMC        Daugherty v. Johnson & Johnson et al                    X

                                               ORDER

         The parties are instructed that all future filings in any reassigned case are to bear the
initials of the newly assigned judge immediately after the case number. Any case management
conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
dates for the conference, disclosures and report required by F. R. Civ. P. 16 and 26 accordingly.
Unless otherwise ordered, any dates for hearing noticed motions are vacated and must be re-
noticed by the moving party before the newly assigned judge; any deadlines set by the ADR Local
Rules remain in effect; and any deadlines established in a case management order continue to
govern, except dates for appearance in court, which will be rescheduled by the newly assigned
judge.


Dated: May 28, 2019                                By:
                                                   Susan van Keulen
                                                   United States Magistrate Judge




                                                   1
